        Case 5:18-cv-03182-SAC Document 16 Filed 02/20/19 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                       DISTRICT OF KANSAS

                        JUDGMENT IN A CIVIL CASE


JESUS FLOREZ,

                                 Plaintiff,

v.                                                     Case No. 18-3182-SAC

WYANDOTTE COUNTY POLICE
DEPARTMENT, et al.,

                                 Defendants.


( )   JURY VERDICT. This action came before the Court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict.

(x)   DECISION BY THE COURT. This action came before the Court. The issues have
      been considered and a decision has been rendered.


      IT IS ORDERED AND ADJUDGED that this matter is dismissed without prejudice.


Entered on the docket 02/20/19

Dated: February 20, 2019                 TIMOTHY M. O'BRIEN, CLERK



                                         s/S. Nielsen-Davis
                                         Deputy Clerk
